Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] and amendments filed in an RCE received on 05/12/2022.

Examiner’s Statement of Reasons for Allowance
3.       Claims 1-8 are allowed.

4.       The following is an examiner’s statement of reasons for allowance:

Regarding Independent Claim 1, the prior art(s) searched and of record neither anticipates nor makes obvious nor discloses or suggests the claimed limitations of the claimed subject matter of independent claim 1 as follows: 
“wherein the print controller is configured to assign a summary attribute to at least some of the display items and to display the at least some of the display items in the summary window,
wherein the print controller has an editing function allowing a user to change a configuration of the image frames,
wherein the editing function includes a function allowing the user to assign the summary attribute to a display item by dragging the display item into an empty sub-window of the summary window,
wherein the print controller is configured to store contents to be displayed in a given display item in the form of a function of a contents-determining variable that reflects a status of the system such that the display item is permanently shown in the summary window but the contents of the display item in the summary window change dynamically in accordance with the status of the printing system.”

In the primary prior art record, Krikke (US PAT. No. 10,248,369 B2) teaches in Fig. 2, Col. 5 lines 29-44, FIG. 2 shows a window 200 on the user interface screen according to the invention. The window 200 shows the printers in the column of area 20 of a print fleet system according to the invention. The print system comprises five printers as shown by printer images on the left side indicated by a double-sided arrow 20. On the right side of each printer a corresponding print job queue representation in row areas indicated by double-sided arrows 21-25 and in a column area as indicated by double-sided arrow 35 is respectively shown for a time frame of approximately 22 minutes comprising 20 minutes from now. The time frame is indicated in an upper part indicated by double-sided arrow 26. A vertical line 27 is extending from the upper part at the moment “now” through all print job queues beneath the upper part into the lower part of the areas indicated by the double-sided arrows 21-25.

	In the secondary prior art of record, Kingler (US PAT. No. 5,682,326) discloses in Fig. 11 Col. 12 lines 31-53, Referring to FIG. 11, the Monitors Window 46 may also provide a Trim View which includes two Trim monitor sub-windows 130 and 132 for displaying selected portions of adjacent clips during roll editing. Roll editing lets the operator edit adjacent clips in a track--shortening one while simultaneously lengthening the other in order to maintain the constant length of the combined adjacent clips. The Trim View of the Monitors Window 46 may be activated by pressing a "Trim" button on the Monitors Window itself or by selecting the appropriate command from a pull-down menu, or by implementing a predefined keystroke on the keyboard. When activated, the selected adjacent clips are displayed in each of the Trim monitor sub-windows 130 and 132, with the selected end frame of the first of the two adjacent clips displayed in the left sub-window 130, and the selected first frame of the adjacent clips displayed in the right sub-window 132. By activating the appropriate buttons in the Monitors Window 46, the length of the first clip can be shortened and the second clip extended, or vice versa. Then by clicking the play button, or by activating a similar preselected command at the keyboard or on the menu bar, the adjacent clips can be played to view the roll edited transition.

	In particular, the closest applied reference of Krikke fails to disclose and would not have rendered obvious the claimed subject matter of independent claim 1. Additionally, secondary prior art of Kingler does not remedy the deficiencies required by claim 1 as follows:
	“wherein the print controller is configured to assign a summary attribute to at least some of the display items and to display the at least some of the display items in the summary window,
	wherein the print controller has an editing function allowing a user to change a configuration of the image frames,
	wherein the editing function includes a function allowing the user to assign the summary attribute to a display item by dragging the display item into an empty sub-window of the summary window,
	wherein the print controller is configured to store contents to be displayed in a given display item in the form of a function of a contents-determining variable that reflects a status of the system such that the display item is permanently shown in the summary window but the contents of the display item in the summary window change dynamically in accordance with the status of the printing system.”, since both Krikke and Kingler fail to provide an assignment of summary attributes for display in a summary window to include user editing properties allowing for image frame adjustment using operator drag and drop techniques, as well as, data storing functions for storage of system content data in the summary window as suggested by independent claim 1. 
	
5.	Therefore, whether taken individually or in combination, the prior arts of Krikke and Kingler fails to explicitly teach the claimed limitation(s) as required by independent claim 1.

6.	It follows that dependent claims 2-8 are inherently allowable for their respective dependency on allowable base claim 1 as follows:

Regarding dependent Claim 2, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
	[The dynamic printer user interface according to claim 1, wherein the summary attribute is a logical variable.]

Regarding dependent Claim 3, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
	[The dynamic printer user interface according to claim 1, wherein contents of at least one of the display items is dependent upon a content-determining variable having a value from a predetermined set of values, and the summary attribute has a value from said predetermined set, specifying that the display item is shown in the summary window only on condition that the content-determining variable is identical with the summary attribute.]

	Regarding dependent Claim 4, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
	[The dynamic printer user interface according to claim 3, wherein the print controller is configured to assign, to the display item which the user drags into the summary window, the value of the content determining variable that this variable has at the time when the related item is being dragged.]

	Regarding dependent Claim 5, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
	[A software product embodied on a non-transitory computer readable medium and comprising program code which, when loaded into a computer having a display, turns the computer, into the dynamic printer user interface according to claim 1.]

	Regarding dependent Claim 6, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
	[A printing system comprising the dynamic printer user interface according to claim 1.]

	Regarding dependent Claim 7, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
	[A printing system comprising the dynamic printer user interface according claim 3, wherein the content determining variable is a job number designating a position of a print job in a print queue.]

	Regarding dependent Claim 8, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
	[The dynamic printer user interface according to claim 1, wherein the summary window is a display-only window.]

7.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677